Citation Nr: 1549834	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  05-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for spasms of the upper back, to include the thoracic and cervical spine (back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In An August 2005 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  She withdrew the request in writing in October 2005.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

In January 2008, December 2013 and January 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A current back disability, namely, cervical and thoracic disc syndrome, is etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's current back disability was incurred in active military service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§ 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim for service connection for a back disability.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  The provisions of § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she experienced recurrent upper back muscle spasms in service as a result of her duties as an aircraft mechanic.  Service treatment records reflect numerous instances of treatment for upper back spasms, tenderness, and pain from May 1988 to December 1988, and from January 1991 to November 1991.  An
August 1988 work environment report shows that the Veteran's occupation included lifting heavy aircraft components and tool boxes and pulling a 300-pound box.  Personnel records confirm that her military occupational specialty was that of an Aircraft Pneudrualic Systems Specialist for a period of approximately 9 years and 3 months.  However, a May 1992 physical examination and a May 1994 post-service examination are silent for any evidence of any chronic upper back symptoms or abnormalities.

Pursuant to the Board's January 2008 remand directives, the Veteran was afforded a VA examination in March 2010 for the purpose of assessing the nature and etiology of her claimed back disability.  The VA examiner performed a comprehensive cervical and thoracic spine examination, noting limitation of motion in most directions, with spasms, tenderness, and guarding.  X-rays were negative for spinal disease.  The examiner diagnosed cervical and thoracic disc syndrome, and opined that it was "likely as not that the patient cervical and thoracic symptoms related to service-connected injuries."

In its December 2013 remand, the Board determined that the March 2010 VA opinion was inadequate and requested an addendum opinion from the March 2010 examiner, if available, or a new opinion by another qualified examiner.  

The record reflects that the Veteran has refused to appear for any future VA examinations, including examinations scheduled in January 2014, May 2014 and June 2014.  See June 2014 and November 2014 email correspondence.  The record also indicates that the March 2010 VA examiner refused to provide an addendum opinion without examination of the Veteran.

In the case of an original claim, when a veteran fails to appear for an examination, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).

In October 2014, a medical opinion from a VA Medical Officer was submitted.  The October 2014 examiner stated that it would be "mere speculation to assume the current condition of the spine without completion of a new C&P examination and radiographic series."  In essence, this is a non-opinion, with no probative value. 

Most recently, and in accordance with the Board's January 2015 remand, a VA medical opinion was submitted in May 2015.  The examiner noted that the only records available for her review were dated from April 1, 1994.  There were no service treatment records from the Veteran's reported period of back complaints 1988 or 1991 available.  However, the examiner did note that the available service treatment records were negative for any chronic back condition at the time of the Veteran's discharge.  The examiner also noted that there is no evidence of a chronic back condition within one year of the Veteran's discharge, and that post-service, the first medical evidence documenting a chronic back condition was in 2003.  With regard to post-service treatment, the examiner noted that review of the Veteran's clinic record from 1994 to the present indicates only a few back pain-related visits to Primary Care or Emergency Department settings, that clinical presentations over time have characteristically included back pain as a component of chronic abdominal pain or related to bilateral shoulder pain, rather than as a stand-alone primary complaint, and that there is no corroborating clinical evidence of chronic primary cervical and/or thoracic back pain as a discrete ongoing problem through her medical record.

Based on the information noted above, the May 2015 examiner opined that in the absence of evidence of a chronic back condition within the first year of the Veteran's discharge, and the lack of chronicity and continuity, service connection is not warranted.  

Notwithstanding her above-noted opinion, the May 2015 examiner also noted that her review could only encompass conclusions based on the Veteran's record from April 1, 1994 forward, and infer from other reviewers' comments regarding the 1988 and 1991 records, as these records were not available to her; therefore, she concluded that her own medical opinion, even if given a current C&P examination, could not be complete without access to the full account of the Veteran's service- related claim.

The Board takes issue with the May 2015 examiner's opinion for a few reasons.  First of all, part of the examiner's negative opinion was based on the fact that there was no evidence of a chronic back disability at the time of the Veteran's discharge or for several years thereafter.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. 
§ 3.303(d) (2015).  The May 2015 examiner did not provide an adequate opinion as to whether the back disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Board also notes that the examiner did not have access to the Veteran's complete medical record when rendering her negative opinion.  She herself admitted that her medical opinion could not be complete without access to the Veteran's full medical record, including service treatment records from 1988 and 1991.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints (as she did not have access to the 1988 or 1991 service treatment records), her negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances surrounding her in-service back injury, as well as the onset and nature of her back symptoms.  The Veteran's reports provide competent and credible evidence of a back injury during active military duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  Furthermore, her reports are supported by the documentation of a current back disability, back symptoms in service, and the positive March 2010 VA examiner opinion.  The Board also notes that there is no evidence of any intercurrent post-service back injury. 
There is evidence against the claim, inasmuch as the contemporaneous record does not document a back disability for many years after service.  Furthermore, the March 2010 examiner opinion did not include a rationale, and the May 2015 examiner opined that it was not likely that the Veteran's diagnosed back disability is related to her active military service.  However, the Board notes that as discussed above, the May 2015 examiner's opinion is inadequate for evaluation purposes.  Overall, the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a back disability is warranted. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for cervical and thoracic disc syndrome is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


